Title: To Alexander Hamilton from James McHenry, 13 August 1798
From: McHenry, James
To: Hamilton, Alexander



Philad. 13 Augt. 1798.
My dear Hamilton.

I have been able to go today to the office, to attend to business, and prepare to leave this City to-morrow morning with my family. We shall remain at Trenton till it is safe to return again.
What is to be said to General Knox. I sent you his letter with a few lines written by my chief clerk while I was indisposed? I believe I signed it.
My letter to the President left this the 7th instant. I had fortunately prepared it before I was taken ill. I have communicated to you its contents.
Your affectionately

James McHenry
Mjr. Gen Hamilton

